Scott, J. (dissenting):
The sole question involved in this appeal is whether or not the territory now embraced within the county of Bronx and formerly embraced in the county of New York is exempted from the general provisions of article 10, section 1, of the State Constitution which prescribes that “Sheriffs, clerks of counties, district attorneys and registers in counties having registers, shall be chosen by the electors of the respective counties, once in every three years and as often as vacancies shall happen.” The exception is applied to “ the counties of New York and Kings, and in counties whose boundaries are the same as those of a city,” in which it is provided that “such officers shall be chosen by the electors once in every two or four years as the Legislature shall direct.”
When this constitutional provision was enacted (1894) the county of New York, as then established, comprised all or very nearly all of the territory now embraced in the county of Bronx, which was set apart from the county of New York and erected into a new county by chapter 548 of the Laws of 1912. The question, as it seems to me, is as to what the exception in the section of the Constitution above quoted was intended to apply to. Whether it was intended to apply to the territory which in 1894 was designated by the term “County of New York,” or merely such territory as might at any time thereafter be known as the county of New York. If the latter view is the correct one the Legislature might at any time have defeated the intent of the Constitution by changing the name of the county of New York, even as it stood in .1894.
Obviously the exception was inserted in the section because óf the conditions which prevailed in the counties of New York and Kings, and not merely because of the names which those counties then bore. Those conditions applied in 1894, and still apply to the territory comprised within those counties and it seems to me to be reasonably clear that it was the view *393of the framers of the Constitution of 1894 that a different rule as to the tenure of the specified county officers should apply in the thickly populated urban territory then comprised in the counties of New York and Kings, from that which applied in other parts of the State. The framers of the Constitution - were dealing with conditions as they existed when the Constitution was made, and no construction should be given to that document which would defeat its apparent, purpose, if any other construction is permissible. I think that it was the intention of the Constitution that as to the territory then known as the counties of New York and Kings the county officers enumerated in article 10, section 1, should thereafter be elected for two or four years, and not, as in other parts of the State, for three, years, and that the Legislature could not, if it would, have defeated that intention by changing the names of the excepted counties, or by subdividing them and erecting new counties out of parts of them. That this is the view taken by the Legislature is made apparent by section 3 of the Bronx County Act. (See, also, Laws of 1913, chap. 825, amdg. said § 3.)
I, therefore, think that the order appealed from was right and should be affirmed.
Order reversed, with ten dollars costs and disbursements, and motion denied.